Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/6/2021. The instant application has claims 1-20 pending. The system, method and medium for verifying the container credential. There a total of 20 claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 1/6/2021 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 1/6/2021 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). The specification also includes data signals, as an possibility see Spec Par. 0153.  The Examiner recommends amendments to expressly exclude non-statutory subject matter, e.g. "non-transitory computer readable medium". See MPEP 2106.03, II citation below with underline for emphasis.

II.    ELIGIBILITY STEP 1: WHETHER A CLAIM IS TO A STATUTORY CATEGORY
For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2017/0228182 to Novak in view of US Patent 7127461 to Zhu.

Regarding claim 1,  8, 15, Novak discloses A method for providing access to a cloud service, comprising receiving a request for access to the cloud service, the request including a container credential(Par. 0018-0021, the initial credential is provided to container on demand & Fig. 4 item 402, request access to resource) ; determining an identification of the container using the container credential(Fig. 4 item 406, provide credential & Par. 0054, the credential to locked resource); and based at least in part on a determination that the container requesting access to the cloud service is authorized(Par. 0018, the container seeking access to resources is authorized based on credentials): receiving an instance credential from a metadata service(Par. 0053-0054, the credential manager gives an credential cookie & Par. 0058); including the instance credential to the request (Par. 0053-0054, the credential and or credential cookie is used to authenticate); and sending the request with the instance credential to the cloud service(Par. 0053-0054, the credential and or credential cookie is used to authenticate).  

But Novak does not disclose verifying that the container requesting access to the cloud service is authorized based at least in part on one or more stored policies.

In the same field of endeavor as the claimed invention, Zhu discloses verifying that the container requesting access to the cloud service is authorized based at least in part on one or more stored policies(Fig. 8 item 815, 818 & Col 8 Ln 36-45, the ACL and permission tables & Fig. 3 item 260)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Novak invention to incorporate verifying that the container requesting access to the cloud service is authorized based at least in part on one or more stored policies for the advantage of  user group and container based policy for resources access as taught in Zhu see Col 3 Ln 40-61.


Regarding claim 2, 9, 16,  The combined method/system/medium of Novak and Zhu, Novak  discloses  , wherein the method is performed by a Request Forwarder(Par. 0055-0056, the credential fetcher).  

Regarding claim 3, 10, 17,  The combined method/system/medium of Novak and Zhu, Novak  discloses  , further comprising caching at least one of the instance credential for the cloud service or the container credential(Par. 0053-0054, the credential cookie or credential for authorization).  

Regarding claim 4, 11, 18,  The combined method/system/medium of Novak and Zhu, Novak  does not discloses using stored policies. However, Zhu discloses wherein the verifying is performed by accessing the one or more stored policies that define permissions for container access to the cloud service (Fig. 8 item 815, 818 & Col 8 Ln 36-45, the ACL and permission tables & Fig. 3 item 260).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Novak invention to incorporate verifying that the container requesting access to the cloud service is authorized based at least in part on one or more stored policies for the advantage of  user group and container based policy for resources access as taught in Zhu see Col 3 Ln 40-61.


Regarding claim 5, 12, 19,  The combined method/system/medium of Novak and Zhu, Novak  discloses  , wherein the metadata service stores one or more instance credentials that are used to access the cloud service(Par. 0057, the storage of credential cache).  

Regarding claim 6, 13, 20,  The combined method/system/medium of Novak and Zhu, Novak  discloses  , wherein the container credential is a network- based identity credential(Par. 0057, the storage of credential cache)..  

Regarding claim 7, 14,  The combined method/system/medium of Novak and Zhu, Novak  discloses  , wherein the network-based identity credential comprises an Internet Protocol (IP) address for the container(Par. 0057, the storage of credential cache)..


	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2019/0020665 to Surcouf which discloses the container being used for execution of application.

US Patent Pub 2019/0081955 to Chugtu which discloses the container being associated with IP address.

US Patent Pub 2020/0097195 to Fritz which discloses the policy associated with containers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov